THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

CHARLES EHRENBERG, et a|.,
P|aintiffs, :
v. : 3:18-CV-0007
(JUDGE MAR|AN|)
L|SK TRUCK|NG, |NC., et a|.,
Defendants.
% M
AND NOW, TH|S §§ DAY OF NOVEMBER, 2018, upon review of Magistrate
Judge Car|son’s Report and Recommendation (“R&R”) (Doc. 33) for clear error or manifest
injustice, lT |S HEREBY ORDERED THAT:
1. The R&R (Doc. 33) is ADOPTED for the reasons set forth therein.
2. Defendants’ l\/lotion to Dismiss (Doc. 12) is DEN|ED.1
3. This action is REMANDED to Magistrate Judge Car|son for further pretrial proceedings

in accordance with this Court’s November 6, 2018 Order (Doc. 32).

 

Rdbert D. hami/
United States District Judge

 

1 The Court agrees with Magistrate Judge Car|son’s legal analysis with respect to why Defendants’
request to dismiss the claims for punitive damages, as well as any allegations of “recklessness,"
“conscious|y indifferent” and “conscious disregard,” be denied as well as his conclusion that the Comp|aint
fully satisfies federal pleading standards and is not impermissibly vague or insufficient Furthermore,
Defendants’ request in their motion to dismiss that certain allegations and/or paragraphs within the
Comp|aint be struck must also be denied. First, Defendants impermissibly base this request on the
Pennsylvania Ru|es of Civi| Procedure, which are not applicable to this federal action. Second, such
request is without basis as P|aintiffs have alleged sufficient well-pleaded facts to allow this action to move
forward and, upon review of the Comp|aint by this Court, the Comp|aint does not contain any “redundant,
immateria|, impertinent, or scandalous matter” as set forth in Fed. R. Civ. P. 12(f).

